Exhibit 10.1

NEVRO CORP.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Keith Grossman (“Executive”) and Nevro Corp. (the “Company” and,
together with Executive, the “Parties”), effective as of March 19, 2019 (the
“Effective Date”).  

R E C I T A L S

A.The Company desires to assure itself of the services of Executive by engaging
Executive to perform services under the terms hereof.

B.Executive desires to provide services to the Company on the terms herein
provided.

C.Certain capitalized terms used in this Agreement are defined in Section 11
below.

In consideration of the foregoing, and for other good and valuable
consideration, including the respective covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto agree as follows:

1.Employment.

(a)General.  The Company shall employ Executive as a full-time employee of the
Company effective as of the Effective Date for the period and in the position
set forth in this Section 1, and upon the other terms and conditions herein
provided.

(b)Position and Duties.  Commencing on the Effective Date, Executive shall serve
the Company President and Chief Executive Officer, and shall report directly to
the Board in his capacities as President and Chief Executive
Officer.  Commencing on the date of the Company’s 2019 Annual Stockholders
Meeting, Executive shall additionally serve as the Chairman of the
Board.  Executive shall also serve in such other capacity or capacities as the
Board may from time to time prescribe.  As a Company employee, Executive will be
expected to comply with Company policies.  Commencing as of the Effective Date,
Executive shall be appointed to serve as a member of the Board, and, at the end
of Executive’s Board term, the Company shall use commercially reasonable efforts
to cause Executive to be reelected as a member of the Board.    

(c)Location.  Executive shall perform services for the Company at the Company’s
offices located in Redwood City, California or, with the Company’s consent, at
any other place in connection with the fulfillment of Executive’s role with the
Company; provided, however, that the Company may from time to time require
Executive to travel temporarily to other locations in connection with the
Company’s business.

 

--------------------------------------------------------------------------------

 

(d)Exclusivity.  It is the Company’s understanding that there is not any other
agreement with a prior employer that would restrict Executive in continuing to
perform the duties of Executive’s position with the Company and Executive
represents that such is the case.  Moreover, Executive agrees that, during
Executive’s employment with the Company, Executive will not engage in any other
employment, occupation, consulting or other business activity directly related
to a business involved in the development, manufacturing and/or marketing of a
spinal cord neuro-stimulation for the treatment of pain or any other specific
business the Company actively pursues during Executive’s employment (a
“Competing Business”), nor will Executive engage in any other activities that
materially conflict with Executive’s obligations to the Company.  For the
avoidance of doubt, the Company acknowledges that Executive shall not be
prevented from being employed or otherwise providing services to a Competing
Business following the termination of Executive’s employment hereunder, subject
to Executive’s continuing obligations under the Confidential Information
Agreement (as defined below).  Executive has discussed with the Company
Executive’s outside-based activities including board directorships listed in
Exhibit A hereto.  Executive agrees not to bring any third-party confidential
information to the Company, including that of Executive’s former employer, and
that in performing Executive’s duties for the Company Executive will not in any
way utilize any such information.  Notwithstanding the forgoing, Executive may
serve in any capacity with any civic, educational or charitable organization,
and subject to the prior approval of the Board, Executive may also serve as a
member of the board of directors of a company that is not a Competing Business
or as a consultant to a venture capital firm, provided that such service does
not materially interfere with Executive’s duties and responsibilities to the
Company hereunder.  For the avoidance of doubt, the Company acknowledges that
the board service and consulting arrangements Executive is currently engaged in
and listed on Exhibit A hereto do not currently conflict with Executive’s duties
and obligations to the Company.

2.Compensation and Related Matters.

(a)Base Salary.  Executive’s annual base salary (as may be increased from time
to time, the “Base Salary”) shall be $800,000, less payroll deductions and all
required withholdings, payable in accordance with the Company’s normal payroll
practices.  The Board or a committee of the Board shall review Executive’s Base
Salary periodically and any increase to Executive’s Base Salary, if any, will be
made at the reasonable discretion of the Board or a committee of the Board,
provided, that neither the Board or a committee of the Board may reduce
Executive’s Base Salary.  

(b)Bonus.  Executive will be eligible to receive a discretionary annual
performance bonus (the “Annual Bonus”), with a target achievement of one hundred
percent (100%) of Executive’s then-current Base Salary (the “Target Bonus”) and
a maximum achievement of two hundred percent (200%) of Executive’s Base
Salary.  Any Annual Bonus amount payable shall be based on the achievement of
performance goals to be established by the Company after consultation with
Executive at the start of each fiscal year.  The Board or a committee of the
Board shall review Executive’s Annual Bonus periodically.  Any Annual Bonus
earned by Executive pursuant to this section shall be paid to Executive, less
authorized

-2-

--------------------------------------------------------------------------------

 

deductions and required withholding obligations, within two and a half months
following the end of the fiscal year to which the bonus relates.

(c)Equity Awards.  Pursuant to the Nevro Corp. 2014 Equity Incentive Award Plan
(the “Plan”), on, or as soon as administratively practicable after, the
Effective Date, the Company will grant Executive 111,111 restricted stock units
(the “RSUs”) and 111,111 performance stock units (the “PSUs”).      

(i)Each RSU shall constitute the contingent right to receive one share of
Company common stock upon vesting.  The RSUs shall vest in respect of 8.33% of
the total number of RSUs initially subject to the award on each quarterly
anniversary of the Effective Date, subject to Executive’s continuous service to
the Company through the applicable vesting date.  The RSUs will be subject to
the terms of the Plan, Section 4 of this Agreement and the Company’s standard
RSU agreement.  

(ii)Each PSU shall constitute the contingent right to receive up to 3.5 shares
of Company common stock.  The PSUs shall be eligible to vest based on an
achievement factor (the “Achievement Factor”) determined using a pre-established
formula tied to the achievement of relative total shareholder return targets set
by the Board for the Company compared to the S&P Healthcare Equipment Select
Industry Index (the “Relative TSR Targets”) subject to upward adjustment based
on absolute stock price performance and measured over the period commencing on
the Effective Date and ending on the earlier of the third anniversary of the
Effective Date or the consummation of a Change in Control (the “Performance
Period”), as further described in Exhibit B attached hereto.  As soon as
administratively practicable following the completion of the Performance Period
(but in no event later than the first regularly scheduled meeting of the
Compensation Committee following the completion of the Performance Period or, in
the event the Performance Period ends as the result of a Change in Control, no
later than a date that permits the issuance of shares prior to the consummation
of the Change in Control), the Board or the Compensation Committee shall certify
the Company’s performance against the Relative TSR Targets, its absolute stock
price performance and the Achievement Factor as the result of such
achievement.  Within 10 days following the Board’s or the Compensation
Committee’s certification of the Achievement Factor for the Performance Period
(which, in the event of a Performance Period ending as the result of a Change in
Control or a Covered Termination during a Change in Control Period, shall be
prior to the consummation of the Change in Control), the Company will issue to
Executive a number of shares of Company common stock determined by multiplying
the Achievement Factor times the total number of PSUs.  As a condition to the
issuance of any shares pursuant to the preceding sentence, Executive shall hold
until the earliest of the first anniversary of such issuance, the consummation
of a Change in Control or the termination of Executive’s employment with the
Company (the “Holding Period”) that number of shares of Company common stock
that remain from such issuance after the minimum number of shares of Company
common stock are sold or withheld by the Company to satisfy Executive’s tax
obligation in connection with such issuance, calculated assuming

-3-

--------------------------------------------------------------------------------

 

maximum statutory tax rates.  Executive must remain employed by the Company
through the end of the Performance Period (including any truncated Performance
Period provided in accordance with Section 4(c)(ii) herein) or experience a
Covered Termination during a Change in Control Period to be eligible for shares
of Company common stock issued in settlement of the PSUs.  For the avoidance of
doubt, in the event the Performance Period ends as the result of a Change in
Control or a Covered Termination during a Change in Control Period, the
Company’s performance shall be measured based on the price per share paid to
Company stockholders in connection with the Change in Control.  The PSUs will
otherwise be subject to the Plan and a PSU agreement consistent with the terms
hereof.

(iii)The Board and/or its Compensation Committee will consider, in its
reasonable discretion, annual equity grants on each anniversary of the Effective
Date.

(d)Vacation; Benefits.  Executive shall be entitled to paid time-off and such
other benefits in accordance with Company policy for similarly situated senior
management of the Company.  

(e)Business Expenses.  The Company shall reimburse Executive for all reasonable
business expenses incurred in the conduct of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement policies.  

3.Termination.

(a)At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment shall be “at-will,” as defined under applicable law.  This means that
it is not for any specified period of time and can be terminated by Executive or
by the Board at any time, with or without advance notice, and for any or no
particular reason or cause.  It also means that Executive’s job duties, title
and responsibility and reporting level, work schedule, compensation and
benefits, as well as the Company’s personnel policies and procedures, may be
changed with prospective effect, with or without notice, at any time in the sole
discretion of the Company, provided, that the Company acknowledges that any such
change may give rise to Good Reason (as defined below).  This “at-will” nature
of Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly authorized member of the Board.  If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.  

(b)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.  

4.Obligations upon Termination of Employment.

-4-

--------------------------------------------------------------------------------

 

(a)Executive’s Obligations.  Executive hereby acknowledges and agrees that all
Personal Property (as defined below) and equipment furnished to, or prepared by,
Executive in the course of, or incident to, Executive’s employment, belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else), provided however that Executive may retain copies of
any agreement he has executed with the Company and any document that reflects
his compensation and benefits from the Company.  For purposes of this Agreement,
“Personal Property” includes, without limitation, all books, manuals, records,
reports, notes, contracts, lists, blueprints, and other documents, or materials,
or copies thereof (including computer files), keys, building card keys, company
credit cards, telephone calling cards, computer hardware and software, cellular
and portable telephone equipment, personal digital assistant (PDA) devices, and
all other proprietary information relating to the business of the Company or its
subsidiaries or affiliates.  Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates.  In addition, Executive shall
continue to be subject to the Confidential Information Agreement. The
representations and warranties contained herein and Executive’s obligations
under Subsection 4(a) and the Confidential Information Agreement hereof shall
survive the termination of Executive’s employment and the termination of this
Agreement.

(b)Payments of Accrued Obligations upon Termination of Employment.  Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s Base Salary earned through Executive’s termination date
not theretofore paid, (ii) any expenses owed to Executive under Section 2(e)
above, (iii) any accrued but unused vacation pay owed to Executive pursuant to
Section 2(d) above, and (iv) any amount arising from Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 2(d) above, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.

(c)Severance Payments upon a Covered Termination Other Than During a Change in
Control Period.  If Executive experiences a Covered Termination at any time
other than during a Change in Control Period, and if Executive executes a
general release of all claims against the Company and its affiliates in a
reasonable and lawful form acceptable to the Company (a “Release of Claims”)
that becomes effective and irrevocable within sixty (60) days, or such shorter
period of time specified by the Company, following such Covered Termination,
then in addition to any accrued obligations payable under Section 4(b) above,
the Company shall provide Executive with the following:

(i)Severance.  Executive shall be entitled to receive an amount equal to
twenty-four (24) months of Executive’s annual Base Salary in effect as of
Executive’s termination date (without giving effect to any reduction providing a
basis for Good Reason), less

-5-

--------------------------------------------------------------------------------

 

applicable withholdings, and payable in a cash lump sum on the first regular
payroll date following the date Executive’s Release of Claims becomes effective
and irrevocable.

(ii)Equity Awards.  Each outstanding equity award, including, without
limitation, each stock option, restricted stock unit and restricted stock award,
held by Executive that is scheduled to vest solely based upon Executive’s
continued services shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to that number of shares of
Company common stock subject to such award that would have vested had
Executive’s employment continued for twenty-four (24) months immediately
following Executive’s termination date.  The then applicable performance period
in respect of each outstanding equity award, including, without limitation, each
stock option, restricted stock unit and restricted stock award, held by
Executive that is scheduled to vest based upon performance shall be truncated to
end as of immediately prior to Executive’s termination of employment with the
Company and the number of shares issuable thereunder pro-rated based on the
portion of the performance period completed prior to Executive’s date of
termination.

(iii)Continued Healthcare.  The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or, at Executive’s option, reimburse
Executive for, the premium for Executive and Executive’s covered dependents,
less the amount of Executive’s monthly premium contributions for such coverage
prior to termination, for the period (the “COBRA Period”) commencing on the
first day of the first full calendar month following the date the Release of
Claims becomes effective and irrevocable through the earlier of (A) the last day
of the twenty-fourth (24th) full calendar month following the date the Release
of Claims becomes effective and irrevocable and (B) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s); provided, however, that if (1) any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the continuation coverage period to be, exempt from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company
is otherwise unable to continue to cover Executive or Executive’s dependents
under its group health plans, or (3) the Company cannot provide the benefit
without violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), then, in any such case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments over the COBRA Period (or remaining portion
thereof).  Executive agrees to notify the Company immediately if Executive
becomes covered by a group health plan of a subsequent employer.  After the
Company ceases to pay premiums pursuant to this Section4(c)(iii), Executive may,
if eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.

-6-

--------------------------------------------------------------------------------

 

(d)Severance Payments upon a Covered Termination During a Change in Control
Period.  If Executive experiences a Covered Termination during a Change in
Control Period, and if Executive executes a Release of Claims that becomes
effective and irrevocable within sixty (60) days, or such shorter period of time
specified by the Company, following such Covered Termination, then in addition
to any accrued obligations payable under Section 4(b) above, the Company shall
provide Executive with the following:

(i)Severance.  Executive shall be entitled to receive an amount equal to the sum
of (A) thirty (30) months of Executive’s then-existing annual Base Salary plus
(B) two and a half (2.5) times Executive’s Target Bonus assuming achievement of
performance goals at target, in each case, as in effect as of Executive’s
termination date.  Such amount will be subject to applicable withholdings and
payable in a single lump sum cash payment on the first regular payroll date
following the date the Release of Claims becomes effective and irrevocable.

(ii)Equity Awards.  Each outstanding equity award, including, without
limitation, each stock option, restricted stock unit and restricted stock award,
held by Executive shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to one hundred percent
(100%) of the then-unvested shares subject to such outstanding award effective
as of immediately prior to such termination date.

(iii)Continued Healthcare.  The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of COBRA.  If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or, at Executive’s option, reimburse
Executive for, the premium for Executive and Executive’s covered dependents,
less the amount of Executive’s monthly premium contributions for such coverage
prior to termination, for the period commencing on the first day of the first
full calendar month following the date the Release of Claims becomes effective
and irrevocable through the earlier of (A) the last day of the thirtieth (30th)
full calendar month anniversary following the date Release of Claims becomes
effective and irrevocable and (B) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s); provided, however, that if (1) any plan pursuant to which
such benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), under Treasury
Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise unable to
continue to cover Executive or Executive’s dependents under its group health
plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the COBRA Period (or remaining portion thereof).  Executive
agrees to notify the Company immediately if Executive becomes covered by a group
health plan of a subsequent employer.  After the Company ceases to pay premiums

-7-

--------------------------------------------------------------------------------

 

pursuant to this Section4(d)(iii), Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance the provisions of
COBRA.

(e)No Other Severance.  The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, the Prior Agreement and any severance
plan/policy of the Company.

(f)No Requirement to Mitigate; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner.  Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party

(g)Certain Reductions.  The Company shall reduce Executive’s severance benefits
under this Agreement, in whole or in part, by any other severance benefits, pay
in lieu of notice, or other similar benefits payable to Executive by the Company
in connection with Executive’s termination, including but not limited to
payments or benefits pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, or (ii) any Company policy or practice providing for Executive to remain on
the payroll without being in active service for a limited period of time after
being given notice of the termination of Executive’s employment.  The benefits
provided under this Agreement are intended to satisfy, to the greatest extent
possible, any and all statutory obligations that may arise out of Executive’s
termination of employment.  Such reductions shall be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to any such statutory obligation of the Company.

5.Limitation on Payments.

(a)Notwithstanding anything in this Agreement to the contrary, if any payment or
distribution Executive would receive pursuant to this Agreement or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (A) payment in full of the entire amount of the
Payment (a “Full Payment”), or (B) payment of only a part of the Payment so that
Executive receives that largest Payment possible without being subject to the
Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.  

-8-

--------------------------------------------------------------------------------

 

(b)If a Reduced Payment is made pursuant to this Section 5, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits payable to Executive.  In the event that acceleration of
compensation from Executive’s equity awards is to be reduced, such acceleration
of vesting shall be canceled in the reverse order of the date of grant.

(c)The independent registered public accounting firm engaged by the Company as
of the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5.  If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, group or entity effecting the Change
in Control, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

(d)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within thirty (30)
calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company.  If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

6.Successors.

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or

-9-

--------------------------------------------------------------------------------

 

legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

7.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service.  In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the General Counsel of the Company.

8.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration in San Mateo County, California through Judicial
Arbitration & Mediation Services (“JAMS”) in conformity with the then-existing
JAMS employment arbitration rules and California law.  A copy of the current
JAMS employment arbitration rules can be found at
https://www.jamsadr.com/rules-employment-arbitration/ By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS’s arbitration fees in excess of the
amount of court fees that would be required if the dispute were decided in a
court of law.  Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.  Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

9.Section 409A.  The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Executive shall take commercially reasonable efforts to reform such provision to
try to comply with or be exempt from Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company.  To the extent that any provision hereof is
modified in order to comply

-10-

--------------------------------------------------------------------------------

 

with or be exempt from Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Executive and the Company of the
applicable provision without violating the provisions of Section 409A.

(a)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”) and,
except as provided under Section 9(b) of this Agreement, any such amount shall
not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service.  Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(b)Specified Employee.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death.  Upon
the first day of the seventh (7th) month following the date of the Executive’s
Separation from Service, all payments deferred pursuant to this Section 9(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

(c)Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(d)Installments.  For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

10.Miscellaneous Provisions.

-11-

--------------------------------------------------------------------------------

 

(a)Work Eligibility; Confidentiality Agreement.  As a condition of Executive’s
employment with the Company, Executive will be required to provide evidence of
Executive’s identity and eligibility for employment in the United States and
satisfy background, employment and reference checks; and, in the event Executive
fails to satisfy such condition, this Agreement shall be deemed void ab initio
and of no further force or effect.  It is required that Executive brings the
appropriate documentation with Executive at the time of employment.  As a
further condition of Executive’s employment with the Company, Executive shall
enter into and abide by the Company’s Proprietary Information and Inventions
Assignment Agreement (the “Confidential Information Agreement”).  

(b)Attorneys’ Fees.  The Company shall promptly pay directly or reimburse
Executive for all attorneys’ fees, disbursements and costs incurred by the
Executive in connection with the negotiation, preparation and execution of this
Agreement, which in the aggregate shall not exceed $70,000.

(c)Withholdings and Offsets.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.  If Executive is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under this Agreement by the amount of
such indebtedness.

(d)Whistleblower Protections and Trade Secrets.  Notwithstanding anything to the
contrary contained herein or in the Confidential Information Agreement, nothing
in this Agreement or the Confidential Information Agreement prohibits Executive
from reporting possible violations of federal law or regulation to any United
States governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Exchange Act or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including but not limited to the right to
receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement or the Confidential Information Agreement: (i)
Executive shall not be in breach of this Agreement or the Confidential
Information Agreement, and shall not be held criminally or civilly liable under
any federal or state trade secret law (x) for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

-12-

--------------------------------------------------------------------------------

 

(e)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(f)Whole Agreement.  This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same, including, without limitation, any severance plan of the
Company.

(g)Amendment.  This Agreement cannot be amended or modified except by a written
agreement signed by Executive and an authorized member of the Company.

(h)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(i)Severability.  The finding by a court of competent jurisdiction or arbitrator
of the unenforceability, invalidity or illegality of any provision of this
Agreement shall not render any other provision of this Agreement unenforceable,
invalid or illegal.  Such court or arbitrator shall have the authority to modify
or replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision which most accurately represents the intention of
the parties hereto with respect to the invalid or unenforceable term or
provision.

(j)Interpretation; Construction.  The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement.  The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(k)Representations; Warranties.  Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

-13-

--------------------------------------------------------------------------------

 

11.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Board.  The “Board” means the Company’s board of directors.

(b)Cause.  “Cause” means (i) theft or falsification of any employment or Company
records committed by Executive that is not trivial in nature; (ii) malicious or
willful, reckless disclosure by Executive of the Company’s confidential or
proprietary information; (iii) commission by Executive of any immoral or illegal
act or any gross or willful misconduct, where a majority of the non-employee
members of the Board reasonably determines that such act or misconduct has (A)
seriously undermined the ability of the Board to entrust Executive with
important matters or otherwise work effectively with Executive, (B) contributed
to the Company’s loss of significant revenues or business opportunities, or (C)
significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or (iv) the willful failure or refusal
by Executive to follow the reasonable and lawful directives of the Board,
provided such failure or refusal continues after Executive’s receipt of
reasonable notice in writing of such failure or refusal and an opportunity of
not less than thirty (30) days to correct the problem.  Anything herein to the
contrary notwithstanding, no act, or failure to act, on Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by Executive
without a good faith belief that Executive’s action or omission was in, or not
opposed to, the best interests of the Company.

(c)Change in Control.  “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition;

(ii)During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Sections
11(c)(i) or 11(c)(iii) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two (2)-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

-14-

--------------------------------------------------------------------------------

 

(iii)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(A)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B)after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 9(b)(iii)(2) as beneficially owning fifty percent
(50%)  or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  Notwithstanding
the foregoing, a “Change in Control” must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5).

(d)Change in Control Period.  “Change in Control Period” means the period of
time commencing three (3) months prior to a Change in Control and ending
twenty-four (24) months following the Change in Control.

(e)Covered Termination.  “Covered Termination” shall mean the termination of
Executive’s employment by the Company other than for Cause or by Executive for
Good Reason or due to Executive’s death or Disability.

(f)Disability.  “Disability” shall mean Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than twelve (12) months.

(g)Good Reason.  “Good Reason” means Executive’s right to resign from employment
with the Company after providing written notice to the Company within sixty (60)
days after one or more of the following events occurs without Executive’s
consent provided such

-15-

--------------------------------------------------------------------------------

 

event remains uncured thirty (30) days after Executive delivers to the Company
of written notice thereof: (i) a reduction in Executive’s authority, duties or
responsibilities as President or Chief Executive Officer, including, but not
limited to, a material reduction of authority, duties and responsibilities which
results from Executive no longer serving as an officer of the Company; (ii) a
material reduction by the Company in Executive’s Base Salary in effect
immediately prior to such reduction, or a breach of Section 2(a) herein; (iii)
the forced relocation of the principal place of business at which Executive
performs services for the Company that increases Executive’s one way commute by
thirty-five (35) miles or more; or (iv) the failure of any entity that acquires
all or substantially all of the assets of the Company in a Change in Control to
assume the Company’s obligations under this Agreement.

(Signature page follows)

 

 

-16-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

 

NEVRO CORP.

 

 

By:

  /s/ Michael DeMane

 

 

Title:

  Chairman

 

 

Date:

  19 Mar, 2019

 

 

 

 

EXECUTIVE

 

 

  /s/ D. Keith Grossman

 

 

Name:  Keith Grossman

 

 

Date:

  3/28/19

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Employment Agreement




 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Permitted Service Relationships Pursuant to Section 1(d) of the Agreement




 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Form of Performance Stock Unit Agreement

(attached)

 

 

 

 

 

 

 